Supreme Court, New York County (Carol Berkman, J.), rendered May 26, 2004, convicting defendant, upon his plea of guilty, of enterprise corruption and two counts of burglary in the second degree, and sentencing him, as a second violent felony offender, to an aggregate term of 22 years, unanimously affirmed.
Defendant’s guilty plea forfeited his present claim regarding the factual predicate for his burglary conviction (see People v Taylor, 65 NY2d 1 [1985]; People v Mendez, 25 AD3d 346 [2006]).
We perceive no basis for reducing the sentence. Concur— Andrias, J.E, Saxe, Sullivan, Gonzalez and McGuire, JJ.